
	
		III
		111th CONGRESS
		2d Session
		S. RES. 423
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mr. Vitter (for himself
			 and Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending the New Orleans Saints for
		  winning Super Bowl XLIV and the entire Who Dat Nation for their
		  support.
	
	
		Whereas, on February 7, 2010, at Sun Life Stadium in
			 Miami, Florida, the New Orleans Saints won Super Bowl XLIV, defeating the
			 Indianapolis Colts by a score of 31–17;
		Whereas, on January 24, 2010, at the Louisiana Superdome
			 in New Orleans, Louisiana, the New Orleans Saints won the National Football
			 Conference Championship, defeating the Minnesota Vikings by a score of
			 31–28;
		Whereas the New Orleans Saints won a franchise-record 13
			 games during the 2009 National Football League regular season;
		Whereas the New Orleans Saints led the National Football
			 League during the 2009 regular season in total offense, with 403.8 yards per
			 game, total scoring, with 31.9 points per game, and defensive touchdowns, with
			 8 turnovers that were returned for touchdowns;
		Whereas New Orleans Saints quarterback Drew Brees led the
			 National Football League during the 2009 regular season in passer rating, with
			 a rating of 109.6, completion percentage, with 70.6 percent of passes
			 completed, and passing touchdowns, with 34 touchdowns thrown, and was also
			 named the Most Valuable Player of Super Bowl XLIV;
		Whereas quarterback Drew Brees, offensive tackle Jonathan
			 Stinchcomb, offensive guard Jahri Evans, center Jonathan Goodwin, linebacker
			 Jonathan Vilma, strong safety Roman Harper, and free safety Darren Sharper were
			 named to the 2010 National Football Conference Pro Bowl team;
		Whereas during his tenure with the New Orleans Saints,
			 head coach Sean Payton has led the franchise to 38 regular season wins, 4
			 playoff wins, 2 National Football Conference championship games, and the first
			 Super Bowl and National Football League Championship victories in the history
			 of the team; and
		Whereas the New Orleans Saints are the first professional
			 sports franchise to bring a championship to the City of New Orleans: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the New
			 Orleans Saints for winning Super Bowl XLIV and the entire Who Dat
			 Nation for their support;
			(2)recognizes the
			 achievements of all the players, coaches, and support staff who were
			 instrumental in the success of the New Orleans Saints during the 2009 football
			 season; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to the New Orleans Saints.
			
